Citation Nr: 1524223	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The appellant had active service from July 23, 1984, to August 15, 1984.  

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part, this rating decision denied service connection for schizophrenia.  A subsequently-issued Statement of the Case (SOC), dated in April 2013, characterized the issue as entitlement to service connection for "schizophrenia or another acquired mental condition."  

As part of his VA Form 9, dated in June 2013, the appellant requested to be afforded a hearing before a Veterans Law Judge in Washington, DC.  He was notified by letter of the date on which the hearing was scheduled (May 28, 2015), but he did not appear for the hearing.  The appellant is incarcerated in a prison, located in Huntsville, Texas.  Accordingly, as the appellant is not shown to have sought to have his hearing rescheduled, his hearing request is deemed withdrawn.

This appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.









REMAND

In May 2015, the appellant appointed the National Association for Black Veterans (NABV) as his new representative for this appeal.  See VA Form 21-22, signed by the appellant on May 8, 2015.  Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  

The electronic claims folder does not contain a VA Form 646 or equivalent from the NABV.  See 38 C.F.R. § 20.600 (2014) (stating that "[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person").  The NABV does not have an office at the Board in Washington.  Consequently, the Board finds that a remand is necessary to afford the NABV an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the appellant.  

Accordingly, the case is REMANDED for the following action:

Contact the appellant's representative from the National Association of Black Veterans in order to obtain a VA Form 646 or other written argument in support of the appellant's appeal.  If the representative cannot be contacted, the appellant should be so notified by letter and given the opportunity to appoint another representative to ensure that his due process rights are protected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

